NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         MAR 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERIC SEABASE,                                   No.    18-72113

                Petitioner,

 v.                                             MEMORANDUM*

FEDERAL AVIATION
ADMINISTRATION,

                Respondent.

                     On Petition for Review of an Order of the
                         Federal Aviation Administration

                              Submitted March 3, 2020**
                                 Phoenix, Arizona

Before: HAWKINS, OWENS, and BENNETT, Circuit Judges.

      Eric Seabase petitions this court for review of the Federal Aviation

Administration’s (FAA) denial of his request for a special issuance medical

certificate. As the parties are familiar with the facts, we do not recount them here.

We have jurisdiction pursuant to 49 U.S.C. § 46110(a). We deny the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      We may set aside an agency’s decision we find to be “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A); see also Morongo Band of Mission Indians v. FAA, 161 F.3d 569, 573

(9th Cir. 1998). An agency action is valid if it “considered the relevant factors and

articulated a rational connection between the facts found and the choices made.”

Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t

of Agric., 415 F.3d 1078, 1093 (9th Cir. 2005) (citation omitted); see also Kern

Cnty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006) (an agency

action is presumed to be valid if a “reasonable basis exists for its decision”

(citation omitted)). The scope of review is narrow and deferential, and we consider

“whether there has been a clear error of judgment.” Arrington v. Daniels, 516 F.3d
1106, 1112 (9th Cir. 2008) (citation and internal quotation marks omitted).

      Seabase argues that the FAA acted arbitrarily and capriciously by requesting

additional medical documentation and evaluations regarding his anxiety and

substance dependence prior to renewing his special issuance medical certificate.

To qualify for a special issuance medical certificate, an applicant must show, “to

the satisfaction of the Federal Air Surgeon,” that they can complete their duties

without endangering public safety. 14 C.F.R. § 67.401(a). The Federal Air

Surgeon (FAS) has the authority to request additional information and may


                                          2
condition any issuance “on the results of subsequent medical tests, examinations,

or evaluations.” Id. § 67.401(d)(2).

      The FAA determined that Seabase’s medical record demonstrated an

“established history and clinical diagnosis of polysubstance dependence,” was void

of “any clinical evidence, satisfactory to the FAS, of recovery” or clinical stability,

and showed a “clinical diagnosis of anxiety” treated with Celexa, a selective

serotonin reuptake inhibitor (SSRI). The FAA requested additional information

including: (1) the completion of psychiatric and psychological evaluations, (2) the

completion of the SSRI clearance process, and (3) comprehensive medical records.

Those requests were supported by the record, were neither arbitrary nor capricious,

and fell well within the FAA’s discretion. See 14 C.F.R. § 67.401(d)(2). Due to

Seabase’s continued refusal to comply with the FAA’s requests, the FAA was

without the clinical evidence of recovery and stability necessary to determine

whether Seabase can perform the duties of a Third-Class Airman without

endangering public safety. Therefore, the FAA articulated a rational connection

between the facts and its decision to deny Seabase’s application for a special

issuance medical certificate – one that was not arbitrary, capricious, or an abuse of

discretion. See Ranchers, 415 F.3d at 1093.

      DENIED.




                                           3